Appeal by an employer and insurance carrier from a decision and award to claimant of workmen’s compensation made by the Workmen’s Compensation Board. The award, made after the death of claimant’s husband, was for an 85% permanent loss of the use of his left arm due to an industrial accident. There is evidence which sustains the findings of accident and causal relation. We find no reversible error in the referee’s rulings in regard to appellants’ cross-examination of the State medical director. Decision and award unanimously affirmed, with one bill of costs to be divided equally between the Workmen’s Compensation Board and claimant-respondent, with printing disbursements to each. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.